Citation Nr: 1011238	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma (diagnosed as Waldenstrom macroglobuminemia).

2.  Entitlement to service connection for a mental disorder, 
to include depression.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 
1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge sitting in Nashville, Tennessee.  A 
transcript of that hearing has been associated with the 
claims file.

Although the matter of entitlement to service connection for 
a mental disorder, including depression, was developed and 
certified for review as a claim for service connection for a 
major depressive disorder, recent case law mandates that in 
appropriate cases, VA consider such claims more broadly.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant 
seeking service connection for psychiatric disability who has 
no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to 
facts, which include claimant's description of history and 
symptoms, and VA should therefore construe claim for service 
connection for psychiatric disability based on reasonable 
expectations of non-expert claimant).   The issue is 
therefore recharacterized as on the title page. 


During the January 2010 hearing, the Veteran raised the issue 
of service connection for chloracne.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and 
is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional pertinent evidence, including 2007 VA treatment 
records, a January 2010 statement from a physician (linking 
the Veteran's non-Hodgkin's lymphoma to Agent Orange 
exposure), and an undated letter from the Veteran (noting 
that he receives mental health treatment from VA), was added 
to the claims file after the RO issued an April 2008 
Statement of the Case (SOC).  As the Veteran has not 
submitted a waiver of initial consideration of this material 
by the RO, the law requires that the Board return the appeal 
to the RO/AMC for consideration of the new evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 
7104 (2009); 38 C.F.R. § 20.1304(c) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 
2 Vet. App. 611 (1992) (Observing that any VA treatment 
records that have been generated up to and including the date 
of the Board's decision, whether or not filed in an 
appellant's claims folder, are in the constructive possession 
of the Board and must be considered).  VA also has a duty to 
assist the Veteran with obtaining identified records of 
private medical treatment.

The Veteran submitted copies of 2007 VA treatment notes and 
an undated letter stating that he has been going to "the VA 
for my depression for years," but no other VA treatment 
records appear in the claims file.  Private mental health 
treatment records associated with the record reflect that the 
Veteran received treatment from the Maury County Clinic from 
May 1989 to June 1998 and from The Counseling Center in May 
2005.  However, although the RO collected mental health 
treatment records from other facilities, there is no 
indication of any effort to obtain records from the Maury 
County Clinic or the Counseling Center.  While this case is 
in remand status, the RO should obtain pertinent VA treatment 
records and provide the Veteran with a release for the 
remaining identified private medical records.

Service connection for non-Hodgkin's lymphoma

Although there is no evidence of record that the Veteran 
served within Vietnam, as opposed to in its waters, he may 
not be presumed, under 38 U.S.C.A. § 1116(f), to have been 
exposed herbicides.  However, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

During the January 2010 hearing, and in a May 2007 letter, 
the Veteran stated that, while in service on the U.S.S. John 
F. Kennedy, he cleaned up materials that he now believes were 
hazardous to his health.  A January 2010 letter from the 
Veteran's physician notes a history of exposure to Agent 
Orange and links that exposure to the current diagnosis of 
Waldenstrom Macroglobuminemia.  

Although the record reflects that the Veteran served aboard 
the U.S.S. John F. Kennedy, it does not presently contain any 
objective evidence that he came into contact with Agent 
Orange or any other herbicides.  While this case is in remand 
status, the RO must attempt to obtain the Veteran's service 
personnel records as well as any logs and/or cargo records 
for the U.S.S. John F. Kennedy from the time of the Veteran's 
service.

The Board notes that, pending the directed development of the 
Veteran's claim, additional evidence may become associated 
with the record such that VA examination is indicated: VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
and that the disability may be associated with active 
service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006);  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Service connection for a mental disorder, to include 
depression

While in service, the Veteran was treated for hallucinations, 
anger outbursts, and substance abuse; he received a 
provisional diagnosis of a schizophrenic reaction.  November 
1974 treatment notes describe the Veteran's in-service 
behavior as psychotic, but also state that there was no 
evidence of psychosis.  An October 1974 treatment note 
observes that the Veteran was experiencing a "situational 
reaction," but did not identify a particular situation.  The 
November 1974 treatment note observes that the Veteran 
experienced problems since childhood, but presently was 
preoccupied with his grandmother's death.  

The record reflects that the Veteran was diagnosed with 
depression in May 2005.  Although the rating decision of 
October 2007 denied the Veteran's claim on the basis that he 
was not diagnosed with depression until 2005, the claims file 
reflects that the Veteran received mental health treatment 
beginning in 1989 from the Maury County Clinic.  In addition 
to depression, the record also shows a diagnosis of a 
personality disorder (VA treatment note dated May 2007).  

During the January 2010 hearing, the Veteran reported that, 
during service, depression had been attributed to the death 
of his grandmother, however, in May 2007, he submitted a 
statement describing three (3) in-service incidents: 1) being 
beaten by his commanding officer; and 2) observing a First 
Class Petty Officer (identified by last name) attempt to rape 
a girl and seeing a Second Class Petty Officer get stabbed 
while intervening (the Veteran also stated that he also 
attempted to stop the Petty Officer, but was threatened with 
a knife, pushed, and kicked in the face); 3) being taunted by 
a Lieutenant J.G.F. and denied leave when requesting to visit 
his grandmother while she was dying.  

As the record does not reflect, and the Veteran has not 
alleged, that he was involved in combat, his lay testimony 
alone is not sufficient evidence of the occurrence of the 
above events.  See 38 U.S.C.A. § 1154(b).  However, the 
record reflects that the Veteran received mental health 
treatment during service and that he may have experienced 
mental health symptoms prior to service.  The Veteran also 
has alleged experiencing multiple stressful occurrences in 
service and that he continues to receive mental health 
treatment.  

Under the duty to assist, a medical examination or medical 
opinion is necessary if the record contains competent medical 
evidence of a currently diagnosed disability and evidence 
that a disability may be associated with an established in-
service event.  38 C.F.R. § 3.159(c)(4) (2008); see Charles 
v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
medical information that is not evidenced 
by the current record, to specifically 
include treatment records from the 
Nashville VAMC, the Maury County Clinic, 
and The Counseling Center.  The Veteran 
must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain the 
identified VA records, as well as any 
released private treatment records, in 
order to associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC also must make efforts 
to obtain the Veteran's service 
personnel records and afford him an 
additional opportunity to submit any 
information, that is not evidenced by 
the current record, as to his claimed 
in-service exposure to hazardous 
materials and to the three incidents 
described in his May 2007 letter.  The 
RO/AMC must then use the information 
currently in the record and any 
additional information submitted by the 
Veteran to search all appropriate 
sources for evidence of the reported 
incidents.

3. After the above has been completed, 
the RO/AMC must schedule the Veteran 
for a VA mental disorders examination 
at an appropriate facility to determine 
the etiology of any current mental 
health disabilities.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
depression or any mental disorder, 
as the direct result of any in-
service incidents, as the result of 
any other currently diagnosed 
medical condition, or as the result 
of in-service aggravation, beyond 
the natural progression, of any pre-
existing condition(s);

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

4.  Thereafter, the RO/AMC must review 
the claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and take 
any additional development deemed 
necessary.  Such additional development 
must include -if, and only if, indicated 
by the newly developed record (i.e. 
competent evidence that the Veteran was 
exposed to herbicides) - a VA examination 
to ascertain if the Veteran's Waldenstrom 
Macroglobuminemia was caused by exposure 
to herbicides, or by any other incident 
of service.  If any report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.  See 38 
C.F.R. § 4.2 (2009) (If the findings on 
an examination report are incomplete, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
entitlement to service connection.  

In regard to the claim for service 
connection for a mental disorder, 
the RO/AMC must address whether the 
Veteran has any psychiatric disorder 
subject to service connection.  See 
Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding claimant seeking 
service connection for psychiatric 
disability who has no special 
medical expertise is not competent 
to provide diagnosis requiring 
application of medical expertise to 
facts, which include claimant's 
description of history and symptoms, 
and VA should therefore construe 
claim for service connection for 
psychiatric disability based on 
reasonable expectations of non-
expert claimant).   

6.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




